Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of the Claims
Claims 1, 2, 4, 6, 7, 9, 14, 15, 17, 20-24, and 26-32 are currently pending.  Claims 1, 2, 4, 6, 7, 9, and 20-22 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 14, 15, 17, 23, 24, and 26-32 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group II (claims 1, 2, 4, 6, 7, 9, 14, 15, 17, and 20-22) in the reply filed on May 17, 2022 is acknowledged.  Applicant has elected Group II without traverse.  Claims 23, 24, and 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, the restriction requirement is still deemed proper and is therefore made FINAL.  
In the reply, applicants elected the following species: 
Disorder: amyloid light-chain amyloidosis
In the reply, applicants have stated that claims 1, 2, 4, 6, 7, 9, and 20-22 read on the elected species.  These claims will be examined further on the merits.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Specification (Abstract)
The abstract of the disclosure is objected to because the abstract is not adequately descriptive.  The current abstract is essentially a one-sentence restatement of the title of the application.  37 CFR  1.72(b) states that: "…The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure."  Insufficient additional information is currently provided in the abstract that one could not obtain from the title of the application.  A new abstract (150 words or less) is required that is sufficiently detailed as to provide general information about the precise nature of the invention to which the claims are directed.  New matter is not permitted in the revised abstract.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  
	
Claims 1, 2, 4, 6, 7, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MADEC (US 2014/0286925; Pub. Sep. 25, 2014).
Madec discloses methods for the treatment of cancer, such as multiple myeloma, using targeted proteases (title; abstract; Example 27; claim 2).  The methods comprise administration of chimeric botulinum neurotoxins (BoNT) having a heavy chain and a light chain ([0066]-[0067], [0090], [0169]-[0170]).  Specifically, Madec exemplifies administration to a human multiple myeloma patient, of a chimeric polypeptide comprising a BoNT/D protease domain (i.e., light chain), a BoNT/C translocation domain (i.e., heavy chain), and an IL-6 targeting moiety ([0028], [0032], [0040]; Example 27).  The light chain cleaves a SNARE protein ([0026], [0170]).  Madec anticipates these claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 4, 6, 7, 9, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over MADEC (US 2014/0286925; Pub. Sep. 25, 2014) in view of SUZUKI (Suzuki, K. Clin. Exp. Nephrol. (2012), 16; 659-671) and DESIKAN (Desikan, K. R., et al. Leuk. Lymphoma (1997), 27; 315-319).  
Madec discloses methods for the treatment of cancer, such as multiple myeloma, using targeted proteases (title; abstract; Example 27; claim 2).  The methods comprise administration of chimeric botulinum neurotoxins (BoNT) having a heavy chain and a light chain ([0066]-[0067], [0090], [0169]-[0170]).  Specifically, Madec exemplifies administration to a human multiple myeloma patient, of a chimeric polypeptide comprising a BoNT/D protease domain (i.e., light chain), a BoNT/C translocation domain (i.e., heavy chain), and an IL-6 targeting moiety ([0028], [0032], [0040]; Example 27).  The light chain cleaves a SNARE protein ([0026], [0170]).  
Madec is silent regarding applicants' elected species of amyloid light-chain amyloidosis.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to treat a disorder such as amyloid light-chain amyloidosis which is closely related to multiple myeloma.  
For example, Suzuki reports on treatment of multiple myeloma (MM) and amyloid light chain (AL) amyloidosis (title; abstract).  Suzuki teaches MM and AL amyloidosis are similar, closely related diseases with similar causes and characteristics.  Specifically, both diseases are chronic conditions caused by the expansion of monoclonal plasma cells and abnormal protein secretion (abstract; Introduction; Fig. 10).  Suzuki teaches that MM is often complicated with AL amyloidosis (p. 667, 1st col.).  Importantly, MM and AL amyloidosis are so closely related that they can be treated with many of the same drugs (e.g., bortezomib (a proteasome inhibitor), lenalidomide, thalidomide, etc.) and treatment strategies (Introduction; p. 660-664; p. 670, 1st col.; Conclusion).  
Similarly, Desikan reports on AL amyloidosis in MM patients (title; abstract).  Desikan teaches that up to 38% of MM patients may have amyloid deposits (i.e., AL amyloidosis) and lower estimates are underestimates because they generally include only patients with overt organ dysfunction due to amyloidosis (abstract; RESULTS; DISCUSSION).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat AL amyloidosis with a chimeric BoNT agent as is known for MM.  One would have a high expectation of success since MM and AL amyloidosis are similar, closely related diseases with similar causes, characteristics, and treatments.  Further, it would have been prima facie obvious to one of ordinary skill in the art to treat any MM patient with BoNT (per Madec), and the prior art establishes that a significant amount (almost 40%) of MM patients also have AL amyloidosis.  Therefore in treating MM with BoNT, an artisan would be practicing the instant invention almost 40% of the time.  
Regarding claim 21, although example 27 of Madec embodies administration to a patient treated with chemotherapy, Madec does not teach that chemotherapy is required for administration of the disclosed BoNT agents.  Nor is there any indication in Madec that chemotherapy is a requirement for such treatment.  In fact, other examples indicate that combination with chemotherapy is optional (e.g., Examples 7, 8, 10-12, 15-17, 19-23, 25, 26, 28).  Further, Suzuki teaches that chemotherapy is not recommended for some types of MM (p. 660, 2nd col.).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have treated any MM patient with the disclosed BoNT agents, such as patients not receiving chemotherapy per Madec's teachings.  
Regarding claim 22, Suzuki teaches the proteasome inhibitor bortezomib as a suitable treatment for both MM and AL amyloidosis (Introduction, pgs. 659-660; p. 661-664; p. 670, 1st col.).  The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  It is also noted that the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  
In this case, both bortezomib and BoNT are taught for the same purpose in the art, namely treatment of MM.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to combine these treatments for MM and related conditions such as AL amyloidosis.  

Conclusion
Claims 1, 2, 4, 6, 7, 9, and 20-22 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658